Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 7/9/2021 (hereinafter Remarks), are acknowledged, and have been fully considered.

Allowable Subject Matter
Claims 1-20 are allowed.

Reason for Allowance
The present invention is directed to a method for cross-standard scheduling using a unified scheduler in a wireless network.
Each independent claim identifies the uniquely distinct features, particularly:
obtaining, by a base station, first downlink channel information of a first user equipment (UE) and second downlink channel information of a second UE, 
wherein the first UE is a UE of a first standard, the second UE is a UE of a second standard, the first standard and the second standard have an overlapping coverage, and the first UE and the second UE exist in the overlapping coverage;


The closest prior art:
Yoo (US 20180302201 A1) discloses a method for scheduling network operates with various radio technologies including LTE and 5G.
Fakoorian (US 20180241446 A1) discloses a method of SRS transmission for communication scheduling.
Zeng (US 20180368199 A1) discloses a method for inter-RAT dual connectivity data transmission. 
All the prior art disclose conventional method for cross-standard scheduling using a unified scheduler in a wireless network, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNG LIU/Primary Examiner, Art Unit 2473